Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-127743, filed on 28 Jun 2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 26, 2018 and April 01, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 – 4, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mikkola et al (US2016/0161548A1) (herein after Mikkola et al).

	In Re Claim 1, Mikkola et al discloses, a substrate inspection apparatus (Fig. 1, Para. [0044] a benchtop tester 14; [0043] The test structure can be a single test chip with all functionality integrated on a single die within a single package; a combination of test devices residing on a wafer with a probing means to contact the test devices) connected to a controller (Fig. 1, Para. [0044] a host controller 16) previously operated by a user (Fig. 1, Para. [0047] Host controller 16 provides control and configurability of the test chip, an interface between a human user and the test data and the capability to process the measurement data into a more useful format such as process variation or lifetime estimates) and configured to inspect a semiconductor device formed on a substrate without separating the semiconductor device from the substrate, (Fig. 1, Para. [0046] For wafer or die-level testing, the adapter will interface to a probe station to contact the contact pads on the die; Benchtop tester 14 is a specially designed tester instrument with hardware that is used to perform the tests on the DUTs on the test chip; Tester includes an adapter having an input interface that mates with a universal benchtop interface and an output interface that mates with the test chip) the substrate inspection apparatus comprising: a converting unit (Fig. 4, Para. [0052] a programmable controller 32) configured to convert a command complying with a command protocol specific to the controller into a command complying with a command protocol specific to the substrate inspection apparatus. (Fig. 1, Para. [0047] the host controller communicates to the programmable controller on the benchtop tester what tests to run, the test conditions and DUTs to be tested.)

In Re Claim 2, Mikkola et al discloses the limitations of claim 1, which this claim depends on.
Mikkola et al further discloses, the substrate inspection apparatus of Claim 1, wherein the controller controls a package inspection apparatus (Fig. 1, Para. [0044] a benchtop tester 14; [0043] The test structure can be a single test chip with all functionality integrated on a single die within a single package; a combination of test devices residing on a wafer with a probing means to contact the test devices) configured to inspect a package which is a semiconductor device as a final product. (Fig. 5a, Para. [0055] an embodiment of a packaged test chip 70).

In Re Claim 3, Mikkola et al discloses the limitations of claim 1, which this claim depends on.
Mikkola et al further discloses, the substrate inspection apparatus of Claim 1, further comprising: a program engine (Figs. 2a, 2b, Para. [0049] an exemplary test control panel 26 for GUI 18) configured to execute a program, (Figs. 2a, 2b, Para. [0049] The control panel allows the user to select the test voltages, currents, temperature and other needed parameters for "Stress Settings" and "Measurement Settings" with "DUT Control" and to select the DUT arrays that will be subjected to the test as well as the individual DUTs that will be measured during the test "DUT Selection") wherein the converting unit is implemented by loading, to the program engine, a program in which the command is converted. (Fig. 3, Para. [0050] the control flow and data flow between host controller 16, benchtop tester 14 and test chip 12 is illustrated in FIG. 3. The tests to be performed, test conditions, DUTs tested and DUTs measured are passed from the host controller to the benchtop tester.)

In Re Claim 4, Mikkola et al discloses the limitations of claim 3, which this claim depends on.
Mikkola et al further discloses, the substrate inspection apparatus of Claim 3, wherein the program engine has a control function of controlling the substrate inspection apparatus (Fig. 1, Para. [0046] the tester's programmable controller controls test chip 12) and a test program executing function of executing a test program. (Fig. 1, Para. [0047] the host controller communicates to the programmable controller on the benchtop tester what tests to run, the test conditions and DUTs to be tested. All the monitoring objectives are set up by the host controller through, for instance, GUI 18.)

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al (US2010/0023294A1) (AUTOMATED TEST SYSTEM AND METHOD). An efficient automated testing system and method are presented. In one embodiment, an automated testing system includes a control component and an automated test instrument for testing a device or a plurality of devices (e.g., packages or wafers containing multiple independent different devices) under test. The automated test instrument component performs testing operation on the device or devices under test (DUT). The control component manages testing activities of a test instrument testing the device under test, including managing implementation of a plurality of test programs loaded as a group. In one exemplary implementation, the automated test system also includes a DUT interface and a user interface. The device under test interface interfaces with a device or devices under test.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866